Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2021, 9/27/2021, and 11/29/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 9-18 objected to because of the following informalities:  claim 9 has spacing issues around two of the semicolons (after service unit and after electric generator).  Appropriate correction is required. Claim 10-18 are similarly objected to for their dependence on claim 9.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 11097714. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants (the main change is secondary power unit being an electric generator in the application.).

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 9-26 are pending and have allowable matter objections and the double patenting rejection needs to be overcome prior to notice of allowance. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art US 2002/0108373 A discloses apparatus for selectively sharing, towards separate users, the power of a multi-drive unit vehicle, characterized in that it comprises a mechanical transmission (10), that connects propulsion units (12) of the vehicle to at least one primary drive unit (2); a secondary power unit (18) for service units (34, 36), which is operatively positioned between the mechanical transmission (10) and at least one service unit (34, 36) of the vehicle; as well as at least one of either a first or a second joint (22, 34-1, 34-2) ,that are mounted on the mechanical transmission on either side of the secondary power unit (18) for service units and are switchable by operating suitable control means (30), see Figure 1, paragraphs 11, 13, 22 to 24 and 33. The primary drive unit is a combustion engine.
In US 2002/0108373 A, the transmission (10) is connected to the service units (34, 36) via the motor/generator (18). Said motor/generator (18) is therefore operatively positioned between. Further, the application discloses just one joint between the power unit and the transmission (see joint 15 in Figure 1). The other joint (14) is not mounted on the mechanical transmission, but between the motor/generator (21) and the service unit (18). This is precisely the arrangement of US 2002/0108373 A.
The subject-matter of claim 9 differs from that of US 2002/0108373 A at least by the power sharing towards the propulsion units for propelling power arriving from said propulsion units. The propulsion units of claim 9 are not the drive units (engine, motor), rather, as defined in claim 1, they are connected to at least one drive unit via a mechanical
All dependent claims are allowable for at least the reasons of claim 9 and/or 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20100078281 A1 A hybrid drive device, which has a motor generator on a power transmission path between an engine and an automatic transmission apparatus, includes a fluid clutch having a pump impeller, to which a rotational force generated by the engine is inputted, and a turbine impeller being rotated when receiving a fluid from the pump impeller and outputting a rotational force to the automatic transmission apparatus, a clutch mechanism connecting the pump impeller and the turbine impeller to establish a power transmission therebetween and disconnecting the pump impeller and the turbine impeller to interrupt the power transmission therebetween, and an oil pump arranged on a power transmission path between the turbine impeller and the automatic transmission apparatus, integrally rotating with the turbine impeller and generating a hydraulic pressure for actuating the automatic transmission apparatus and the clutch mechanism, wherein the motor generator is integrally rotated with the turbine impeller.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665